DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. Applicant’s remarks relate to the previous rejection, and a new reference is being used to teach the amended claims to which the arguments do not pertain. Thus, the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 10, 14, 15, 20-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Parson (US Patent Application Publication 20060225212). 
 Regarding claim 1, Zachrisson teaches a surgical table (Figure 1; as shown), comprising: a base (Figure 1; B); a support column (Figure 1; 3) that extends upwardly from the base and having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) coupling the tabletop to the upper end of the support column, the pivot assembly including: a support flange (Figure 2; 9) attached to and disposed on top of the upper end of the support column and having 1) a horizontal top surface that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11); a first actuator (Figure 5; 36) mounted on the horizontal top surface, the first actuator has an upper end having a pivot joint coupled to the table top (Figure 5; 36, top) and is variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support and wherein (Figure 5; 36 will pivot the table top about an axis in the center of 10). Zachrisson does not teach a primary load support having an upper end having a pivot joint coupled to the tabletop; the actuators pivoting the tabletop about the pivotable coupling of the primary load support, and a second actuator, wherein the second actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support, and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches a second actuator (Figure 1b, 76 tilts along a longitudinal axis in conjunction with the equivalent of the first actuator 58 which tilts along the lateral axis), wherein the second actuator has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support (See Figure 12, although this is the lateral axis tilt, the same would apply for tilting around the longitudinal axis, and if the primary load support of Pageot were added as in this combination it would tilt about that), and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction (Figure 12, the actuators are fixed as shown, see also Figures 8 and 9, and other figures, the actuators do not have a rotatable joint on bottom, they remain vertical). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson, as modified. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall.
Regarding claim 2, Zachrisson, as modified, does not teach the pivot assembly includes a third actuator that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis, and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146, 142,147) having a lower end coupled to the support flange (Figure 12, 142) and an upper end having a pivotable coupling (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches the pivot assembly includes a third actuator (Figure 1b, 74 or 76) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction (Figure 1b, as discussed in regard to claim 1, all actuators are fixed in Parson, see at least Figure 12, and there are 5 tilt actuators in Parson, 54, 56, 58, 74, and 76). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson, as modified. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall. 
Regarding claim 9, Zachrisson, as modified, does not teach the lateral pivot axis and the longitudinal pivot axis are orthogonal and intersect one another at the pivot joint the primary load support. Parson teaches the lateral pivot axis and the longitudinal pivot axis are orthogonal and intersect one another at the pivot joint of the primary load support (Figure 1b, the actuator shown tilting the tabletop longitudinally (through 74 or 76) is orthogonal to the axis shown tilting the tabletop laterally (through 58), and when applying Pageot’s primary load support 146 to the center of the column/actuator attachment space as taught by Pageot, these axis’s would intersect at the primary load support). 
Regarding claim 10, Zachrisson, as modified, does not teach each actuator includes a cylinder that includes a bottom portion that is fixed to the horizontal top surface and a movable piston, wherein the first and second actuator maintain their respective fixed vertical orientations and pivot the table top about the pivot joint the primary load support as the movable piston of at least one of the first and second actuators extend away or retract towards the support flange in the vertical direction. Parson teaches each actuator includes a cylinder that includes a bottom portion that is fixed to the horizontal top surface and a movable piston, wherein the first and second actuator maintain their respective fixed vertical orientations and pivot the table top about the pivot joint the primary load support as the movable piston of at least one of the first and second actuators extend away or retract towards the support flange in the vertical direction (Figures 12 and 13 show that each actuator includes a fixed cylinder (where 54 is pointing in Figure 12) and a moveable piston (where 62 is pointing in Figure 13) and that the cylinder remains fixed in place as the pistons move on the actuators (see other Figures as well)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall.
 Regarding claim 14, Zachrisson, as modified, teaches a surgical table (Figure 1; as shown), comprising: a support column (Figure 1; 3) having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) coupling the table top to the support column, the pivot assembly including: a support flange (Figure 2; 9) fixedly coupled to and disposed on top of the upper end of the support column and having a horizontal top surface that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11), a first  actuator (Figure 5; 36), that is mounted on the horizontal top surface, wherein the first  actuator has an upper end having a pivot joint coupled to the table top (Figure 5; 36, top), and is variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint of the primary load support (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support (Figure 5; 36 will pivot the table top about an axis in the center of 10). Zachrisson does not teach a primary load support, wherein the primary load support has an upper end having a pivot joint coupled to the table top, and a second  actuator and wherein the second  actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches a second actuator (Figure 1b, 76 tilts along a longitudinal axis in conjunction with the equivalent of the first actuator 58 which tilts along the lateral axis), wherein the second actuator has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support (See Figure 12, although this is the lateral axis tilt, the same would apply for tilting around the longitudinal axis, and if the primary load support of Pageot were added as in this combination it would tilt about that), and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction (Figure 12, the actuators are fixed as shown, see also Figures 8 and 9, and other figures, the actuators do not have a rotatable joint on bottom, they remain vertical). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall.
Regarding claim 15, Zachrisson, as modified, does not teach the pivot assembly includes a third actuator that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis, and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146, 142,147) having a lower end coupled to the support flange (Figure 12, 142) and an upper end having a pivotable coupling (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches the pivot assembly includes a third actuator (Figure 1b, 74 or 76) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction (Figure 1b, as discussed in regard to claim 1, all actuators are fixed in Parson, see at least Figure 12, and there are 5 tilt actuators in Parson, 54, 56, 58, 74, and 76). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson, as modified. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall. 
Regarding claim 20, Zachrisson, as modified, teaches an apparatus, comprising: a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) that is coupled to a surgical table (Figure 1; as shown) that has a table top (Figure 1; 2), a support column (Figure 3; top of 11/14/13), and a base (Figure 1; B), the pivot assembly coupling the table top to the support column that extends upward from the base, the support column having an upper end that has a periphery in a plane transverse to a vertical axis of the support column, the pivot assembly having: a support flange (Figure 2; 9) attached to and disposed on top of the upper end of the support column and having a horizontal top surface that extends outside the periphery of the upper end of the support column (Figure 3; top surface of 9 which extends past the edge of 11), a first actuator (Figure 5; 36), that is mounted on the horizontal top surface, , wherein the first actuator has an upper end having a pivot joint coupled to the table top (Figure 5; 36, top), and is variable in length in a vertical direction with respect to the vertical axis to pivot the table top about the pivot joint of the primary load support (when combined with Pageot as detailed below this actuator would pivot the table top about the central pivot joint of the primary load support) along a lateral pivot axis with respect to the table top that runs through the pivot joint of the primary load support (Figure 5; 36 will pivot the table top about an axis in the center of 10). Zachrisson does not teach a primary load support, wherein the primary load support has an upper end having a pivot joint coupled to the table top, and a second actuator, and wherein the second actuator has an upper end having a pivot joint coupled to the table top, and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support about a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and having an upper end having a pivot joint coupled (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches a second actuator (Figure 1b, 76 tilts along a longitudinal axis in conjunction with the equivalent of the first actuator 58 which tilts along the lateral axis), wherein the second actuator has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), and is variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along a longitudinal pivot axis with respect to the table top that runs through the pivot joint of the primary load support (See Figure 12, although this is the lateral axis tilt, the same would apply for tilting around the longitudinal axis, and if the primary load support of Pageot were added as in this combination it would tilt about that), and wherein the first and second actuators maintain a fixed vertical orientation with respect to the vertical axis while at least one of the first and second actuators varies in length in the vertical direction (Figure 12, the actuators are fixed as shown, see also Figures 8 and 9, and other figures, the actuators do not have a rotatable joint on bottom, they remain vertical). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson, as modified. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall.
Regarding claim 21, Zachrisson, as modified, does not teach the pivot assembly includes a third actuator that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top, the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis, and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction. Pageot teaches a primary load support (Figure 12; at 146, 142,147) having a lower end coupled to the support flange (Figure 12, 142) and an upper end having a pivotable coupling (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches the pivot assembly includes a third actuator (Figure 1b, 74 or 76) that is mounted on the horizontal top surface, and has an upper end having a pivot joint coupled to the table top (Figure 12 shows the actuators coupled through the unmarked portion that 86 is on, to the tabletop 90), the third actuator being variable in length in the vertical direction to pivot the table top about the pivot joint of the primary load support along the lateral pivot axis and wherein the third actuator maintains the fixed vertical orientation with respect to the vertical axis while at least one of the first, second, and third actuators varies in length in the vertical direction (Figure 1b, as discussed in regard to claim 1, all actuators are fixed in Parson, see at least Figure 12, and there are 5 tilt actuators in Parson, 54, 56, 58, 74, and 76). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the lateral tilt actuators of Zachrisson, as modified, to include a third longitudinal tilt actuator as in Parson in order to allow for lateral tilt positioning of the patient for easier access to patients body parts by caregivers, and to allow a more compact arrangement of lateral and longitudinal tilting that tilts the tabletop directly rather than degrees of separation for longitudinal and lateral tilting as shown by Zachrisson, as modified. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be vertically fixed as in Parson in order to create an arrangement with less moving parts, thus resulting in less wear on the system overall. 
Regarding claim 26, Zachrisson, as modified, does not teach the primary load support, the first actuator, and the second actuator are arranged in a triangle on the horizontal top surface such that each of the primary load support, the first actuator, and the second actuator are positioned at a vertex of the triangle, and wherein a first side of the triangle from the first actuator to the primary load support extends along the longitudinal pivot axis and a second side of the triangle from the second actuator and the primary load support extends along the lateral pivot axis. Pageot teaches the primary load support, and placing the primary load support at the center of the column/actuator attachment area to the tabletop (Figure 12; at 146,142, 147). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot assembly of Zachrisson, as modified, to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. Parson teaches the primary load support, the first actuator, and the second actuator are arranged in a triangle on the horizontal top surface such that each of the primary load support, the first actuator, and the second actuator are positioned at a vertex of the triangle, and wherein a first side of the triangle from the first actuator to the primary load support extends along the longitudinal pivot axis and a second side of the triangle from the second actuator and the primary load support extends along the lateral pivot axis (Figure 1b, if the primary load support of Pageot were combined with Parson, the load support would be placed in the center of the horizontal axis between 74 and 76, and in the center of the vertical axis running through 58, as the primary load support would be placed in the center of the actuator attachment area shown in Figure 1b, as taught by Pageot). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the actuators of Zachrisson, as modified, to be arranged as in Parson in order to allow efficient and well supported lateral and longitudinal tilting, while keeping the actuators in a compact area. 
Claim 3, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Parson (US Patent Application Publication 20060225212) in view of Pattee (US Patent 6640363) 
Regarding claims 3, 19 and 23, Zachrisson and Pageot do not teach the pivot joint of the primary load support is a gimbal joint. Pattee teaches the pivot joint of the primary load support is a gimbal joint (Figure 5, 400 is a gimbal joint connecting an upper column to a tabletop (see also Figure 3)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Zachrisson, as modified, to be a gimbal joint, as taught by Pattee, in order to allow for easy pivoting in all directions.
Claims 11-13, 16-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) in view of Parson (US Patent Application Publication 20060225212) further in view of Gombert (US patent 9925011). 
 Regarding claims 11 and 16, Zachrisson, as modified, does not teach a robotic arm coupled to the surgical table. Gombert teaches a robotic arm coupled to the surgical table (Figure 1; at 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical table of Zachrisson, as modified, to include robotic arms, as taught by Gombert, in order to assist caregivers in performing treatments. 
 Regarding claims 12, 17 and 24, Zachrisson, as modified, does not teach a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first actuator and the upper end of the second actuator, wherein the robotic arm is coupled to the surgical table via the tabletop adapter. Gombert teaches a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first actuator and the upper end of the second actuator, wherein the robotic arm is coupled to the surgical table via the tabletop adapter (Figure 2; 7 is the adapter which couples the robotic arm to the table above where the actuators within the column are (as shown in Figure 2) and beneath the bottom of the table (as shown in Figure 1). Additionally the support 6 is analogous to the support 10 in Zachrisson, as modified, meaning if the rail 7 was placed on 10, the robotic arms would be attached between the underside of the tabletop 2 in Zachrisson and above the tilt actuators in Zachrisson and move with the tabletop 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical table of Zachrisson, as modified, to include robotic arms, as taught by Gombert, in order to assist caregivers in performing treatments. 
 Regarding claims 13,18, and 25, Zachrisson and Pageot teaches the first and second actuators are arranged to cause the table top to perform a tilt motion about the pivot joint of the primary load support (Figure 3, shows the tilt motion of the tabletop (at 10, which is attached to the tabletop). Pageot teaches the primary load support (Figure 12; at 142,146). Zachrisson does not teach wherein the robotic arm is arranged to perform the tilt motion in sync with the table top. Gombert teaches the robotic arm is arranged to perform the tilt motion in sync with the table top (Figure 2; 6 is a support plate which moves with the table as a result of movements of any actuators in the column, the support 6 is analogous to the support 10 in Zachrisson, meaning if the rail 7 was placed on 10, the robotic arms would be attached between the underside of the tabletop 2 in Zachrisson and above the tilt actuators in Zachrisson and move with the tabletop 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical table of Zachrisson, as modified, to include robotic arms, as taught by Gombert, in order to assist caregivers in performing treatments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673